DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.
Response to Amendment

Applicant has amended claim 1. Claims 1-10 and 13-22 are currently pending.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4, 6-8, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pires (U.S. Patent Application Publication No. 2008/0132859) in view of Burgeni (U.S. Patent No. 3,017,304) and in further view of Rokhsaz et al. (U.S. Patent Application Publication No. 2016/0267769).
Regarding claim 1, Pires discloses an incontinence detection pad (Abstract; Paragraph 0044) comprising: a moisture absorbent layer (Fig. 2, feat. 4; Paragraph 0070, lines 13-20), a plurality of electrodes positioned beneath the moisture absorbent layer (Fig. 1, feat. 1; Paragraph 0070, lines 1-13), and a transmitter connected to the plurality of electrodes (Fig. 3, feat. 6; Paragraph 0070, lines 13-20) and configured to transmit a signal indicative of a status of the moisture absorbent layer (Paragraphs 0048-0049; Paragraph 0073).
Pires does not disclose that the moisture absorbent layer has non-embossed areas with a first density of fibers of the moisture absorbent layer and embossed areas with a second density of fibers of the moisture absorbent layer, the second density being greater than the first density, or that the plurality of electrodes are arranged in an interdigitated pattern.
Burgeni teaches absorbent components for use in sanitary napkins, surgical dressings, compresses, disposable diapers, hospital underpads, and other products for absorbing body fluids (Col. 2, lines 25-29). Burgeni teaches an embodiment of such absorbent components comprises densified, compacted grooves (Fig. 20, feat. 90) formed on the upper and lower surfaces of the absorbent component by embossing rollers (Col. 8, lines 19-25). Burgeni teaches that such densified, compacted regions (Col. 2, lines 36-68). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pad disclosed by Pires so that the moisture absorbent layer has non-embossed areas with a first density of fibers of the moisture absorbent layer and embossed areas with a second density of fibers of the moisture absorbent layer, the second density being greater than the first density in order to control and direct the flow of fluids into and within the moisture absorbent layer as taught by Burgeni.
Rokhsaz teaches an RFID moisture sensor (Abstract). Rokhsaz teaches embodiments in which the sensing element comprises an interdigitated capacitor (Figs. 23, 61, and 69; Paragraphs 0160, 0233, and 0249). As the interdigitated capacitor responds to environmental changes, such as the presence of moisture, the impedance of the sensor changes (Paragraph 0160). Rokhsaz teaches that a capacitor with interdigitated electrodes provides increased sensitivity (Paragraph 0233). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the incontinence detection pad disclosed by Pires in view of Burgeni so that the plurality of electrodes are arranged in an interdigitated pattern so that the electrodes provide increased sensitivity as taught by Rokhsaz.
Regarding claim 4, Pires in view of Burgeni and in further view of Rokhsaz discloses the incontinence detection pad of claim 1. Pires further discloses that the (Paragraph 0070, lines 3-6).
Regarding claim 6, Pires in view of Burgeni and in further view of Rokhsaz discloses the incontinence detection pad of claim 1. Pires further discloses that the transmitter is a Radio Frequency Identification (RFID) tag (Paragraph 0049).
Regarding claim 7, Pires in view of Burgeni and in further view of Rokhsaz discloses the incontinence detection pad of claim 1. Pires further discloses that the transmitter is configured to communicate with a reader that evaluates the transmitted signal to determine the status of the moisture absorbent layer (Paragraph 0039; Paragraph 0050; Paragraph 0085).
Regarding claim 8, Pires in view of Burgeni and in further view of Rokhsaz discloses the incontinence detection pad of claim 7. Pires further discloses that the reader is an RFID reader (Paragraph 0039; Paragraphs 0049-0050; Paragraph 0085).
Regarding claim 22, Pires in view of Burgeni and in further view of Rokhsaz discloses the incontinence detection pad of claim 1.
As discussed above, Rokhsaz teaches an RFID moisture sensor (Abstract). Rokhsaz teaches that the RFID moisture sensor comprises an antenna for monitoring the presence of fluid or moisture via a variable impedance (Paragraph 0039). Rokhsaz teaches that the RFID moisture sensor further comprises an impedance matching component to reduce the impedance mismatch between the fluid monitoring antenna and an integrated circuit (Paragraph 0039). Rokhsaz teaches that an impedance matching component advantageously allows for maximum power transfer between the fluid monitoring antenna and the integrated circuit (Paragraph 0140). Therefore, it prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the incontinence detection pad disclosed by Pires in view of Burgeni and in further view of Rokhsaz so that it comprises a phasing matching network coupled to the plurality of electrodes in order to allow for maximum power transfer between the electrodes and the transmitter as taught by Rokhsaz.
Claims 2, 5, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pires (U.S. Patent Application Publication No. 2008/0132859) in view of Burgeni (U.S. Patent No. 3,017,304), in further view of Rokhsaz et al. (U.S. Patent Application Publication No. 2016/0267769), and in further view of Bastos et al. (WIPO Publication No. 2006/105305).
Regarding claim 2, Pires in view of Burgeni and in further view of Rokhsaz discloses the incontinence detection pad of claim 1.
Bastos teaches an absorbent article in which the density of the absorption layer is varied throughout (Abstract). Bastos further teaches that the embossments are arranged so that that absorption layer has the greatest density in the center, with less density at the edges (Page 10, line 6 - Page 11, line 23). Bastos teaches areas with greater density have greater distribution capabilities than those with less density (Page 10, lines 12-26). As a result, fluid will tend to be distributed from the center to the periphery of the article, at which the fluid will be retained without leaking, which advantageously optimizes the use of the absorption layer (Page 10, lines 16-28). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the incontinence detection 
Regarding claim 5, Pires in view of Burgeni and in further view of Rokhsaz discloses the incontinence detection pad of claim 1.
As discussed above, Bastos teaches an absorbent article in which the density of the absorption layer is varied throughout (Abstract). Bastos further teaches that the article has a gradient of increasing density from the top to the bottom of the article (Page 9, line 16 - Page 10, line 4). Bastos teaches that this promotes rapid fluid acquisition and distribution, and improves the comfort of the article (Page 9, lines 25-29). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the incontinence detection pad disclosed by Pires in view of Burgeni and in further view of Rokhsaz so that the moisture absorbent layer comprises an increasing density gradient from top to bottom and has rapid fluid acquisition and distribution, as well as improved comfort, as taught by Bastos.
Regarding claim 16, Pires in view of Burgeni and in further view of Rokhsaz discloses the incontinence detection pad of claim 1.
Bastos teaches an absorbent article in which the density of the absorption layer is varied throughout (Abstract). Bastos teaches embodiments in which the absorption layer is embossed in a variety of patterns (Figs. 6A-6H; Page 11, lines 15-17). Bastos teaches that patterns of embossments provide areas of differing densities, which (Page 10, line 6 - Page 11, line 23). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the incontinence detection pad disclosed by Pires in view of Burgeni and in further view of Rokhsaz so that the embossed areas are compressed into a pre-determined pattern as taught by Bastos in order to improve the fluid distribution capabilities of the article.
Regarding claim 17, Pires in view of Burgeni and in further view of Rokhsaz discloses the incontinence detection pad of claim 1.
Bastos teaches an absorbent article in which the density of the absorption layer is varied throughout (Abstract). Bastos teaches embodiments in which the absorption layer is embossed in a variety of patterns (Figs. 6G; Page 11, lines 15-17). Bastos teaches that patterns of embossments provide areas of differing densities, which improves the distribution capabilities of fluid across the article (Page 10, line 6 - Page 11, line 23). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the incontinence detection pad disclosed by Pires in view of Burgeni and in further view of Rokhsaz so that the embossed areas form a sinusoidal wave pattern as taught by Bastos in order to improve the fluid distribution capabilities of the article.
Regarding claim 18, Pires in view of Burgeni and in further view of Rokhsaz discloses the incontinence detection pad of claim 1.
Bastos teaches an absorbent article in which the density of the absorption layer is varied throughout (Abstract). Bastos teaches embodiments in which the absorption layer is embossed in a variety of patterns (Figs. 6A, 6E, 6F, and 16A; Page 11, lines 15-17). Bastos teaches that patterns of embossments provide areas of differing densities, which improves the distribution capabilities of fluid across the article (Page 10, line 6 - Page 11, line 23). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the incontinence detection pad disclosed by Pires in view of Burgeni and in further view of Rokhsaz so that the embossed areas form a zig-zag pattern as taught by Bastos in order to improve the fluid distribution capabilities of the article.
Regarding claim 19, Pires in view of Burgeni and in further view of Rokhsaz discloses the incontinence detection pad of claim 1.
Bastos teaches an absorbent article in which the density of the absorption layer is varied throughout (Abstract). Bastos teaches embodiments in which the absorption layer is embossed in a variety of patterns (Figs. 6D; Page 11, lines 15-17). Bastos teaches that patterns of embossments provide areas of differing densities, which improves the distribution capabilities of fluid across the article (Page 10, line 6 - Page 11, line 23). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the incontinence detection pad disclosed by Pires in view of Burgeni and in further view of Rokhsaz so that the embossed areas form a pattern having non-intersecting lines as taught by Bastos in order to improve the fluid distribution capabilities of the article.
Regarding claim 20, Pires in view of Burgeni and in further view of Rokhsaz discloses the incontinence detection pad of claim 1.
Bastos teaches an absorbent article in which the density of the absorption layer is varied throughout (Abstract). Bastos teaches embodiments in which the absorption (Figs. 6D; Page 11, lines 15-17). Bastos teaches that patterns of embossments in the absorption layer provide areas of differing densities, which improves the distribution capabilities of fluid across the article (Page 10, line 6 - Page 11, line 23). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the incontinence detection pad disclosed by Pires in view of Burgeni and in further view of Rokhsaz so that the embossed areas form a pattern having non-intersecting lines extending along the moisture absorbent layer as taught by Bastos in order to improve the fluid distribution capabilities of the article.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pires (U.S. Patent Application Publication No. 2008/0132859) in view of Burgeni (U.S. Patent No. 3,017,304), in further view of Rokhsaz et al. (U.S. Patent Application Publication No. 2016/0267769), and in further view of Osborn, III (U.S. Patent No. 4,950,264).
Regarding claim 3, Pires in view of Burgeni and in further view of Rokhsaz discloses the incontinence detection pad of claim 1. Pires in view of Burgeni and in further view of Rokhsaz does not disclose that the pad further includes a top layer positioned atop the moisture absorbent layer, wherein the top layer includes a nonwoven moisture-wicking material that is oriented horizontally along the top layer.
Osborn III teaches an absorbent article (Abstract). Osborn III teaches that nonwoven air-laid (Fig. 2, feat. 40) and wet-laid (Fig. 2, feat. 31) layers positioned atop the absorbent core (Fig. 2, feat. 37) provide lateral wicking to exudate that improves the fluid distribution to the absorbent core (Col. 6, line 56 – Col. 7, line 10; Col. 8, lines 3-11). Therefore, it would have been prima facie obvious to one of ordinary skill in the art .
Claims 9, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pires (U.S. Patent Application Publication No. 2008/0132859) in view of Burgeni (U.S. Patent No. 3,017,304), in further view of Rokhsaz et al. (U.S. Patent Application Publication No. 2016/0267769), and in further view of Foster (U.S. Patent Application Publication 2015/0119656).
Regarding claim 9, Pires in view of Burgeni and in further view of Rokhsaz discloses the incontinence detection pad of claim 7. Pires in view of Burgeni and in further view of Rokhsaz does not disclose that the reader is further configured to wirelessly communicate with a server to alert a caregiver of the status of the moisture absorbent layer.
Foster teaches a medical sensing device for a bed or mattress and a monitoring system (Abstract). Foster teaches that the monitoring system may comprise the reader (Paragraph 0014, lines 2-3 “computer”) wirelessly communicating with a server (Paragraph 0014, lines 19-22 “cloud”) to alert a caregiver of the status of the patient (Paragraph 0008; Paragraph 0013; Paragraph 0014, lines 1-11). This advantageously allows the caregiver to remotely monitor and attend to multiple patients (Paragraph 0014, lines 22-28). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to 
Regarding claim 10, Pires in view of Burgeni, in further view of Rokhsaz, and in further view of Foster discloses the incontinence detection pad of claim 9.
As discussed above, Foster teaches a medical sensing device for a bed or mattress and a monitoring system (Abstract). Foster teaches that the monitoring system may comprise the reader (Paragraph 0014, lines 2-3 “computer”) wirelessly communicating with a server (Paragraph 0014, lines 19-22 “cloud”) to alert a caregiver of the status of the patient (Paragraph 0008; Paragraph 0013; Paragraph 0014, lines 1-11). Foster further teaches that the system may include a database for long-term tracking and analysis of information (Paragraph 0014, lines 24-28). This advantageously allows the caregiver to remotely monitor and attend to multiple patients (Paragraph 0014, lines 22-28). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the incontinence detection pad disclosed by Pires in view of Burgeni, in further view of Rokhsaz, and in further view of Foster so that the server is included in a nurse call system or in an electronic medical record system as taught by Foster in order to allow a caregiver to remotely monitor and attend to one or more patients.
Regarding claim 13, Pires in view of Burgeni, in further view of Rokhsaz, and in further view of Foster discloses the incontinence detection pad of claim 7.
Foster teaches a medical sensing device for a bed or mattress and a monitoring system (Abstract). Foster teaches that the monitoring system may comprise the reader (Paragraph 0014, lines 2-3 “computer”) communicating with a server (Paragraph 0014, lines 19-22 “cloud”)  to alert a caregiver of the status of the patient over a wired connection (Paragraph 0008; Paragraph 0013; Paragraph 0014, lines 1-11). This advantageously allows the caregiver to remotely monitor and attend to multiple patients (Paragraph 0014, lines 22-28). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the incontinence detection pad disclosed by Pires in view of Burgeni and in further view of Rokhsaz so that the reader is configured to communicate with a server to alert a caregiver of the status of the moisture absorbent layer over a wired connection as taught by Foster in order to allow a caregiver to remotely monitor and attend to one or more patients.
Regarding claim 15, Pires in view of Burgeni, in further view of Rokhsaz, and in further view of Foster discloses the incontinence detection pad of claim 7.
As discussed above, Foster teaches a medical sensing device for a bed or mattress and a monitoring system (Abstract). Foster teaches that the monitoring system may comprise the reader communicating with a server (Paragraph 0008; Paragraph 0013; Paragraph 0014, lines 1-11). The server further communicates with a notification system that alerts that notifies a caregiver of the status of the patient (Paragraph 0014, lines 7-11). This advantageously allows the caregiver to remotely monitor and attend to multiple patients (Paragraph 0014, lines 22-28). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pires (U.S. Patent Application Publication No. 2008/0132859) in view of Burgeni (U.S. Patent No. 3,017,304), in further view of Rokhsaz et al. (U.S. Patent Application Publication No. 2016/0267769), in further view of Foster (U.S. Patent Application Publication 2015/0119656), and in further view of Newham (U.S. Patent No. 6,025,782).
Regarding claim 14, Pires in view of Burgeni, in further view of Rokhsaz, and in further view of Foster discloses the incontinence detection pad of claim 13. Pires in view of Burgeni, in further view of Rokhsaz, and in further view of Foster does not explicitly disclose that the wired connection comprises a nurse call cable.
Newham teaches a patient presence monitoring system (Abstract; Fig. 1). The system taught by Newham is analogous to the claimed invention because it is directed towards monitoring the status of a patient and alerting caregivers when an undesired status occurs. Newham teaches a system in which a sensor (Fig. 4, feat. 14) communicates with a monitor (Fig. 4, feat. 10) which further communicates with a nurse call system via a cable (Fig. 4, feat. 37; Col. 8, lines 21-26). By modifying the incontinence detection pad disclosed by Pires in view of Burgeni, in further view of Rokhsaz, and in further view of Foster, to use a nurse call cable to communicate information from the reader as taught by Newham, the wired connection over which the (Col. 8, lines 21-26; Col. 10, lines 42-46). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the incontinence detection pad disclosed by Pires in view of Burgeni, in further view of Rokhsaz, and in further view of Foster, so that the wired connection between a reader and a server comprises a nurse call cable as taught by Newham so that the incontinence detection pad may be compatible with many existing nurse call systems.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pires (U.S. Patent Application Publication No. 2008/0132859) in view of Burgeni (U.S. Patent No. 3,017,304), in further view of Rokhsaz et al. (U.S. Patent Application Publication No. 2016/0267769), and in further view of Duan et al. (U.S. Patent No. 6,097,347).
Regarding claim 21, Pires in view of Burgeni and in further view of Rokhsaz discloses the incontinence detection pad of claim 1. Pires in view of Burgeni and in further view of Rokhsaz does not disclose a quarter wave resonant stub coupled to each electrode of the plurality of electrodes.
Duan teaches the use of stubs to match the impedance between an antenna and its load (Abstract). The teachings of Duan are reasonably pertinent to the problem of RFID circuit design (Col. 3, lines 11-29), and therefore Duan is analogous art. Duan teaches the use of quarter wavelength stubs for matching the impedance of an antenna and its load (Col. 3, lines 11-29; Col. 11, lines 21-52). Duan teaches that the use of (Col. 7, lines 45-67). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the incontinence detection pad disclosed by Pires in view of Burgeni and in further view of Rokhsaz so that it comprises a quarter wave resonant stub coupled to each electrode of the plurality of electrodes so that the electrodes can be impedance matched to the transmitter as taught by Duan.
Response to Arguments

Applicant’s arguments, see pages 5 and 6 of Applicant’s Remarks, filed 11/12/2020, with respect to the rejections of claims 1, 2, 4-8, 16-20, and 22 under 35 U.S.C. 103 as being unpatentable over Pires in view of Bastos and in further view of Rokhsaz have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection of claims 1, 4, 6-8, and 22 is made under 35 U.S.C. 103 as being unpatentable over Pires in view of Burgeni and in further view Rokhsaz, and of claims 2, 5, and 16-20 under 35 U.S.C. 103 as being unpatentable Pires in view of Burgeni, in further view of Rokhsaz, and in further view of Bastos.
Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 11/12/2020, with respect to the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Pires in view of Bastos, in further view of Rokhsaz, and in further view of Osborn, III, have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection of claim 3 is made under 35 U.S.C. 103 as being unpatentable 
Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 11/12/2020, with respect to the rejections of claims 9, 10, 13, and 15 under 35 U.S.C. 103 as being unpatentable over Pires in view of Bastos, in further view of Rokhsaz, and in further view of Foster, have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection of claims 9, 10, 13, and 15  is made under 35 U.S.C. 103 as being unpatentable over Pires in view of Burgeni, in further view of Rokhsaz, and in further view of Foster.
Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 11/12/2020, with respect to the rejection of claims 14 under 35 U.S.C. 103 as being unpatentable over Pires in view of Bastos, in further view of Rokhsaz, in further view of Foster, and in further view of Newham have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection of claim 14 is made under 35 U.S.C. 103 as being unpatentable over Pires in view of Burgeni, in further view of Rokhsaz, in further view of Foster, and in further view of Newham.
Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 11/12/2020, with respect to the rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Pires in view of Bastos, in further view of Rokhsaz, and in further view of Duan have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejection has been withdrawn. However, upon further consideration, a 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kawarizadeh et al. (U.S. Patent No. 5,903,222) teaches a wet garment detecting system.
Pawar et al. (U.S. Patent Application Publication No. 2004/0043369) teaches a method and apparatus of detecting fluid in absorbent articles.
Bogner et al. (U.S. Patent Application Publication No. 2005/0099294) teaches a system for managing medical conditions.
Flanagan et al. (U.S. Patent Application Publication No. 2013/0019405) teaches a moisture detection and alarming system.
Doering et al. (U.S. Patent No. 3,767,859) teaches a hospital communication system.
Smith (U.S. Patent No. 8,914,923) teaches an incontinence monitoring pad.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/             Examiner, Art Unit 3781        

/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781